Motion Granted; Reversed and Remanded and Memorandum Opinion filed
March 19, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00945-CV

                          SONJIA JONES, Appellant

                                        V.
                         DISCOVER BANK, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1012301

                  MEMORANDUM                    OPINION


      This is an appeal from a judgment signed July 10, 2012. On February 28,
2013, the parties filed a joint motion to set aside the trial court’s judgment. See
TEX. R. APP. P. 42.1(a)(2(B). The motion is granted.

      Accordingly, the judgment is reversed and the cause remanded to the trial
court for rendition of judgment in accordance with the parties’ agreement.

                                             PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.